PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KNORR-BREMSE SYSTEME FÃR SCHIENENFAHRZEUGE GMBH
Application No. 16/310,703
Filed: December 17, 2018
For: METHOD AND APPARATUS FOR VIBRATION COMPENSATION IN A PISTON COMPRESSOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 12, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed December 14, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 16, 2021. A Notice of Abandonment was mailed August 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141. 

This application is being referred to Technology Center Art Unit 3746 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/LASHAWN MARKS/
Paralegal Specialist, OPET



cc:	Renee A. Danega
	1717 Pennsylvania Ave NW
	Suite 500
	Washington, DC  20006